Illinois Official Reports

                                          Appellate Court



                              People v. Burns, 2015 IL App (4th) 140006



Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                      TARON R. BURNS, Defendant-Appellee.



District & No.               Fourth District
                             Docket No. 4-14-0006



Filed                        January 30, 2015



Held                         The trial court properly granted defendant’s motion to suppress the
(Note: This syllabus         cannabis discovered in her apartment pursuant to a search warrant
constitutes no part of the   issued on the basis of a drug-detection dog’s alert after a sniff of the
opinion of the court but     front door of defendant’s apartment, since the warrantless dog sniff
has been prepared by the     violated the fourth amendment as held in Jardines, to the extent that
Reporter of Decisions        the police conduct that took place when the dog sniffed as it stood with
for the convenience of       the police at the entrance of defendant’s apartment occurred in a
the reader.)                 constitutionally protected area, especially when the entrances to the
                             apartment building were locked and it was 3 a.m.; furthermore, the
                             warrantless use of the dog affected the judge’s decision to issue the
                             search warrant, and the evidence seized pursuant to the warrant was
                             the fruit of the poisonous tree and subject to the exclusionary rule.



Decision Under               Appeal from the Circuit Court of Champaign County, No. 13-CF-66;
Review                       the Hon. Harry E. Clem, Judge, presiding.




Judgment                     Affirmed.
     Counsel on               Julia Rietz, State’s Attorney, of Urbana (Patrick Delfino, David J.
     Appeal                   Robinson, and David E. Mannchen (argued), all of State’s Attorneys
                              Appellate Prosecutor’s Office, of counsel), for the People.

                              L. Keith Hays (argued), of Keith Hays Law Office, of Monticello, for
                              appellee.



     Panel                    JUSTICE KNECHT delivered the judgment of the court, with
                              opinion.
                              Justices Turner and Appleton concurred in the judgment and opinion.




                                               OPINION

¶1         At approximately 3:20 a.m. on January 10, 2013, two police officers from the Urbana
       police department entered the locked apartment building in which defendant, Taron R. Burns,
       lives. The officers were interested in apartment No. 10, defendant’s apartment. They did not
       have a search warrant and were accompanied by Hunter, a trained drug-detection dog. After
       sniffing the front door to apartment No. 10, Hunter alerted to the presence of narcotics. On the
       basis of this drug sniff, the police obtained a search warrant and searched defendant’s
       apartment.
¶2         In January 2013, the State charged defendant with unlawful possession with intent to
       deliver more than 500 grams but not more than 2,000 grams of cannabis (720 ILCS 550/5(e)
       (West 2012)). In April 2013, defendant filed a motion to suppress evidence discovered in the
       search. She argued the warrantless dog sniff of her apartment’s front door violated the fourth
       amendment as held in Florida v. Jardines, 569 U.S. ___, 133 S. Ct. 1409 (2013). In October
       2013, the trial court agreed and granted defendant’s motion to suppress.
¶3         The State argues the trial court erred in granting defendant’s motion to suppress. The State
       contends Jardines does not apply to this case because the police did not invade upon the
       curtilage to defendant’s residence and defendant did not have a reasonable expectation of
       privacy in the common areas of her apartment building. In the event we conclude Jardines
       applies to this case, the State argues the good-faith exception to the exclusionary rule applies
       and evidence seized pursuant to a search warrant may be admitted if, apart from the dog sniff,
       the lawfully obtained information contained in the warrant application amounted to probable
       cause. We conclude Jardines applies and affirm.

¶4                                          I. BACKGROUND
¶5         Defendant lives in a three-story apartment building consisting of 12 apartments. The
       building has two entrances, on the east and west sides, both of which are locked. Defendant
       lives on the third floor, in apartment No. 10. A storage closet and apartment No. 9 are the only


                                                  -2-
       other areas accessible from the third-floor landing. The apartment doors are directly across
       from one another and the storage-room door faces the stairwell.
¶6         On January 10, 2013, Matthew Mecum of the Urbana police department went to
       defendant’s apartment building to confirm an address. He was dressed in plain clothes and his
       badge and firearm were not visible. The entry door was locked, as it was every time he went to
       the building. He knocked and a resident let him into the building.
¶7         At approximately 3:20 a.m. on January 10, 2013, Michael Cervantes of the Urbana police
       department entered defendant’s apartment building with a drug-detection dog named Hunter.
       Officer Cervantes was let into the building by another police officer. He was specifically
       interested in apartment No. 10. Once inside, he conducted a sweep of the third-floor landing.
       He started at apartment No. 9, continued to the storage unit located between the two
       apartments, and then swept the front door to apartment No. 10. Hunter alerted to the odor of
       illegal drugs at defendant’s front door. Cervantes and Hunter proceeded to the first floor and
       swept two more apartment doors.
¶8         On January 10, 2013, Mecum applied for a warrant to search defendant’s apartment. The
       warrant application stated on “01/10/2012 [sic],” Cervantes and Hunter conducted a sweep of
       apartment No. 10, “along with three additional apartment doors and a storage closet door.”
       Hunter “alerted” on the “apartment door” of apartment No. 10. Additionally, the warrant
       application stated the Urbana police department received a “CrimeStoppers” tip defendant was
       receiving shipments of marijuana from her brother, whose name was unknown. The shipments
       were from California and on November 21, 2012, defendant received a shipment of two
       pounds of marijuana. The tipster informed the police defendant was selling approximately two
       pounds of marijuana a week and the tipster knew this because defendant sold another type of
       drug to the tipster’s girlfriend. The tipster also stated defendant “has a Facebook page showing
       US currency.” The warrant application provided information about defendant’s contacts with
       police in 2003 and 2008, both of which related to the possession of cannabis. Mecum visited
       defendant’s Facebook page and observed “numerous pictures containing images for the
       legalization of marijuana ***[,] a picture containing actual marijuana ***[,] and a picture
       containing large amounts of US currency.” Mecum had visited defendant’s apartment building
       on January 10, 2013, and observed a package addressed to defendant–it is not clear where in
       the building the package was located. “The package observed had a return shipping label
       which listed a [‘]Ben Jones[’] in Oakland[,] California.”
¶9         The same day, a judge granted the search warrant application and police conducted a
       search of defendant’s apartment. The police recovered 1,011.99 grams of cannabis.
¶ 10       In January 2013, the State charged defendant as previously described.

¶ 11                              A. Defendant’s Motion To Suppress
¶ 12       In April 2013, defendant filed a motion to suppress, arguing the warrantless use of a
       drug-detection dog to sniff the entrance to her apartment was a violation of the fourth
       amendment (U.S. Const., amend. IV) as held in Jardines.
¶ 13       In October 2013, the trial court held a hearing on defendant’s motion to suppress. The
       evidence presented is summarized above. Defendant argued Jardines is not limited to those
       individuals who live in a single-family residence, because the opinion did not include this
       information. Rather, all “we know [is] that the entrance to [Jardines’] home was regarded as


                                                  -3-
       part of his home.” Because Jardines protects against a warrantless dog sniff of a home’s
       entrance, the use of a drug-detection dog to sniff defendant’s apartment’s door violated the
       fourth amendment. The State argued Jardines should not be applied because there is a
       distinction between a single-family residence and a multiunit dwelling. Residents in a
       multiunit dwelling have a lower reasonable expectation of privacy because of an apartment
       building’s layout and “any resident in that entire apartment building could walk up to
       [a]partment [No.] 10.” The State argued this court’s decision in People v. Trull, 64 Ill. App. 3d
385, 380 N.E.2d 1169 (1978), which held the common entries and hallways of a locked
       apartment building were protected by the fourth amendment, relied on federal case law which
       had been abandoned and therefore should not be followed.
¶ 14       Immediately after the hearing, the trial court found the police officers acted in objective
       good faith on the law as it existed at the time of the search, which was before Jardines was
       decided, and denied the motion to suppress.

¶ 15                               B. Defendant’s Motion To Reconsider
¶ 16       In October 2013, defendant filed a motion to reconsider, arguing the trial court
       misapprehended the retroactive applicability of Jardines. Defendant argued Jardines applied
       to this case because under Griffith v. Kentucky, 479 U.S. 314 (1987), a fourth amendment case
       applies to all cases that were not final at the time the United States Supreme Court decision was
       rendered. She also argued this case was substantially similar to the facts in McClintock v. State,
       405 S.W.3d 277, 284 (Tex. App. 2013), which held the landing outside the defendant’s
       apartment was part of the apartment’s curtilage and, consistent with Jardines, the police
       conducted a search when they used a drug-detection dog to investigate defendant’s apartment
       from within the curtilage.
¶ 17       At the hearing on defendant’s motion to reconsider, the State conceded Jardines
       retroactively applied to this case but argued it did not apply to the facts of this case. The State
       also argued the officers could have acted in good-faith reliance upon the then-existing
       precedent in using a drug-detection dog to sniff the apartment door, and the information
       contained in the warrant application, without the dog sniff, amounted to probable cause.

¶ 18                                     C. The Trial Court’s Ruling
¶ 19        In December 2013, the trial court issued a written order granting defendant’s motion to
       suppress. The court found Trull had not been overturned and was controlling authority. The
       court noted the dissent in Jardines agreed there is no license for a visitor to come to the front
       door in the middle of the night without an express invitation. See Jardines, 569 U.S. at ___,
       133 S. Ct. at 1422 (Alito, J., dissenting, joined by Roberts, C.J., and Kennedy and Breyer, JJ.).
       It also noted the warrant application erroneously stated the canine sweep occurred on January
       10, 2012, and was sworn to with the incorrect date. The court concluded, “The dog sniff of
       Defendant’s apartment door, located within a locked apartment building, at 3:20 a.m. on
       January10, 2013, violated Defendant’s Fourth Amendment rights.” It also found the good-faith
       exception did not apply and probable cause was not established if the paragraphs pertaining to
       the dog sniff were excised from the search warrant application.
¶ 20        In December 2013, the State filed a certificate of impairment with the trial court. See Ill. S.
       Ct. R. 604(a) (eff. Feb. 6, 2013).


                                                    -4-
¶ 21      This appeal followed.

¶ 22                                          II. ANALYSIS
¶ 23       The State argues the trial court erred in granting defendant’s motion to suppress. It asserts
       Jardines does not apply to this case as there was no invasion of the curtilage and defendant did
       not have a reasonable expectation of privacy in the apartment building’s common areas. In the
       event we conclude Jardines applies to this case, the State argues the evidence obtained
       pursuant to the search warrant should not be suppressed because the officers were acting in
       good-faith reliance upon the law as it existed prior to Jardines, and the evidence seized
       pursuant to a search warrant may be admitted if, apart from the dog sniff, the lawfully obtained
       information contained in the warrant amounted to probable cause.

¶ 24                                      A. Standard of Review
¶ 25        When reviewing a trial court’s decision regarding a motion to suppress, the reviewing
       court applies a two-part standard of review. People v. Cregan, 2014 IL 113600, ¶ 22, 10
N.E.3d 1196. The reviewing court gives great deference to the trial court’s factual findings and
       will reverse those findings only if they are against the manifest weight of the evidence. Id. The
       trial court’s legal ruling on whether the evidence should be suppressed is reviewed de novo. Id.
       The parties do not dispute the trial court’s factual findings and we review the court’s legal
       ruling de novo.

¶ 26                                  B. The Fourth Amendment
¶ 27      The fourth amendment to the United States Constitution prohibits unreasonable searches
       and seizures, which violate the “right of the people to be secure in their persons, houses,
       papers, and effects.” U.S. Const., amend. IV.

¶ 28                                      C. Florida v. Jardines
¶ 29       In Jardines, the United States Supreme Court considered whether the use of a
       drug-detection dog on a porch “to investigate the contents of the home” constituted a search
       within the meaning of the fourth amendment. Jardines, 569 U.S. at ___, 133 S. Ct. at 1413.
       There, the Miami-Dade police received an unverified tip marijuana was being grown in
       Jardines’ home. Id. at ___, 133 S. Ct. at 1413. A month later, the police went to Jardines’ home
       with a drug-detection dog. The dog approached Jardines’ front porch and, after sniffing the
       base of the front door, gave a positive alert for narcotics. On the basis of the dog sniff, police
       applied for and received a warrant to search the residence. When the warrant was executed, the
       police discovered marijuana plants. Id. at ___, 133 S. Ct. at 1413.
¶ 30       The Supreme Court began its analysis by emphasizing the fourth amendment establishes:
               “a simple baseline, one that for much of our history formed the exclusive basis for its
               protections: When ‘the Government obtains information by physically intruding’ on
               persons, houses, papers, or effects, ‘a “search” within the original meaning of the
               Fourth Amendment’ has ‘undoubtedly occurred.’ ” Jardines, 569 U.S. at ___, 133 S.
               Ct. at 1414 (quoting United States v. Jones, 565 U.S. ___, ___ n.3, 132 S. Ct. 945, 950
               n.3 (2012)).


                                                   -5-
       The Supreme Court’s decision in Katz v. United States, 389 U.S. 347 (1967), which held
       property rights are not the sole measure of the fourth amendment’s protections, may add to this
       baseline but it does not subtract from it. Jardines, 569 U.S. at ___, 133 S. Ct. at 1414.
¶ 31       The Jardines Court first considered whether the police intruded upon a constitutionally
       protected area. The fourth amendment does not prevent all investigations conducted on private
       property, “[b]ut when it comes to the Fourth Amendment, the home is first among equals.”
       Id. at ___, 133 S. Ct. at 1414. At the fourth amendment’s core, “stands ‘the right of a man to
       retreat into his own home and there be free from unreasonable governmental intrusion.’ ” Id. at
       ___, 133 S. Ct. at 1414 (quoting Silverman v. United States, 365 U.S. 505, 511 (1961)). For
       fourth amendment purposes, the home includes “the area ‘immediately surrounding and
       associated with the home,’ ” an area referred to as the curtilage. Id. at ___, 133 S. Ct. at 1414
       (quoting Oliver v. United States, 466 U.S. 170, 180 (1984)). “This area around the home is
       ‘intimately linked to the home, both physically and psychologically,’ and is where ‘privacy
       expectations are most heightened.’ ” Id. at ___, 133 S. Ct. at 1415 (quoting California v.
       Ciraolo, 476 U.S. 207, 213 (1986)). The Court found there was “no doubt” the police officers
       entered the curtilage of Jardines’ home as “[t]he front porch is the classic exemplar of an area
       adjacent to the home and ‘to which the activity of home life extends.’ ” Id. at ___, 133 S. Ct. at
       1415 (quoting Oliver, 466 U.S. at 182 n.12).
¶ 32       Finding the police officers had intruded upon a constitutionally protected area, the
       Supreme Court turned to whether the officers had a license to enter this area with a
       drug-detection dog. The Court recognized police officers “need not ‘shield their eyes’ when
       passing by the home ‘on public thoroughfares,’ ” but an officer’s ability to gather information
       is “sharply circumscribed” when he or she steps off the public thoroughfare. Id. at ___, 133 S.
       Ct. at 1415 (quoting Ciraolo, 476 U.S. at 213). There is an implicit license for individuals,
       including the police, “to approach the home by the front path, knock promptly, wait briefly to
       be received, and then (absent invitation to linger longer) leave.” Id. at ___, 133 S. Ct. at 1415.
       “Thus, a police officer not armed with a warrant may approach a home and knock, precisely
       because that is ‘no more than any private citizen might do.’ ” Id. at ___, 133 S. Ct. at 1416
       (quoting Kentucky v. King, 563 U.S. ___, ___, 131 S. Ct. 1849, 1862 (2011)). However, there
       is no customary invitation for the police to introduce “a trained police dog to explore the area
       around the home in hopes of discovering incriminating evidence.” Id. at ___, 133 S. Ct. at
       1416. The Court explained, to find a visitor “marching his bloodhound into the garden before
       saying hello and asking permission, would inspire most of us to–well, call the police.” Id. at
       ___, 133 S. Ct. at 1416.
¶ 33       In closing, the Court noted it did not need to decide whether the officer’s investigation
       violated Jardines’ reasonable expectation of privacy under Katz. “The Katz
       reasonable-expectations test ‘has been added to, not substituted for,’ the traditional
       property-based understanding of the Fourth Amendment, and so is unnecessary to consider
       when the government gains evidence by physically intruding on constitutionally protected
       areas.” (Emphases in original.) Id. at ___, 133 S. Ct. at 1417 (quoting Jones, 565 U.S. at ___,
       132 S. Ct. at 951-52). Nor did it need to consider whether Kyllo v. United States, 533 U.S. 27
       (2001), applied because “when the government uses a physical intrusion to explore details of
       the home (including its curtilage), the antiquity of the tools that they bring along is irrelevant.”
       Jardines, 569 U.S. at ___, 133 S. Ct. at 1417.



                                                    -6-
¶ 34       Justice Kagan, joined by Justices Ginsburg and Sotomayor, concurred in the majority
       opinion but wrote to express the same result would have been reached by looking at Jardines’
       privacy interests under Katz. Id. at ___, 133 S. Ct. at 1418 (Kagan, J., concurring, joined by
       Ginsburg and Sotomayor, JJ.). Property concepts and privacy concepts will “align” in cases
       involving a search of a home as “[t]he law of property ‘naturally enough influence[s]’ our
       ‘shared social expectations’ of what places should be free from governmental incursions.”
       Id. at ___, 133 S. Ct. at 1419 (quoting Georgia v. Randolph, 547 U.S. 103, 111 (2006)). If this
       case had been decided on privacy grounds, then it would have been resolved by Kyllo. In Kyllo
       the Court highlighted its “intention to draw both a ‘firm’ and a ‘bright’ line at ‘the entrance to
       the house,’ ” and announced the rule: “ ‘Where, as here, the Government uses a device that is
       not in general public use, to explore details of the home that would previously have been
       unknowable without physical intrusion, the surveillance is a “search” and is presumptively
       unreasonable without a warrant.’ ” Id. at ___, 133 S. Ct. at 1419 (quoting Kyllo, 533 U.S. at
       40). Justice Kagan concluded the police’s use of a drug-detection dog–a device not in general
       public use–to examine Jardines’ home violated his expectation of privacy in his home. Id. at
       ___, 133 S. Ct. at 1420.

¶ 35                                 D. Jardines’ Application to This Case
¶ 36                1. The State’s Argument Fails To Engage Jardines’ Property-Based Analysis
¶ 37       In its initial brief, the State summarily stated “[t]here is simply no invasion of the curtilage
       when the police entered [the] common area of the apartment building” and immediately
       proceeded to argue defendant did not have a reasonable expectation of privacy in the common
       areas of the apartment building. This court then specifically requested the State to analyze this
       case using Jardines’ property-based analysis. The State did not and responded by asserting
       Jardines “clearly demonstrated” the reasonable-expectation-of-privacy test is “to be used in
       determining the propriety of police conduct in approaching an individual’s home.” It is
       disingenuous for the State to argue Jardines does not apply to this case and ignore the rationale
       used in the majority opinion and focus its argument on the reasonable-expectation-of-privacy
       analysis used in Justice Kagan’s concurrence. The reasonable-expectation-of-privacy test adds
       to the fourth amendment’s baseline property-based protections; it “does not subtract anything
       from the Amendment’s protections ‘when the Government does engage in [a] physical
       intrusion of a constitutionally protected area.’ ” (Emphasis in original.) Id. at ___, 133 S. Ct. at
       1414 (quoting United States v. Knotts, 460 U.S. 276, 286 (1983) (Brennan, J., concurring in the
       judgment, joined by Marshall, J.)). See also Jones, 565 U.S. at ___, 132 S. Ct. at 951 (noting
       “Katz did not narrow the Fourth Amendment’s scope”). In determining whether Jardines
       applies to this case, we start with the Jardines rationale before determining whether the
       reasonable-expectation-of-privacy test applies.

¶ 38                        2. Jardines’ Property-Based Rationale Applies
¶ 39       The State argues Jardines is distinguishable because defendant resides in a multiunit
       apartment building and not a single-family residence. The Supreme Court has generally
       “eschewed” bright-line rules when it comes to the fourth amendment (Ohio v. Robinette, 519
U.S. 33, 39 (1996)) and the State’s argument the Court developed such a bright-line rule in
       Jardines is unpersuasive.


                                                    -7-
¶ 40        Jardines contains practically no information about the type, layout, or ownership of
       Jardines’ residence. See Jardines, 569 U.S. at ___, 133 S. Ct. at 1413. Despite this dearth of
       information about Jardines’ residence, the State argues Jardines is restricted to a single-family
       residence. The State does not provide a citation to support its contention Jardines’ residence
       was a single-family residence. Our review has found no mention of Jardines’ residence as a
       single-family residence. The lack of information about Jardines’ residence undermines the
       State’s attempts to draw a distinction between a single-family residence and a multiunit
       apartment building.
¶ 41        The State has not identified a single Supreme Court case limiting the fourth amendment’s
       application on the basis of the type of residence involved. Our research shows the Supreme
       Court has encountered various types of residences in its fourth amendment jurisprudence. See
       Silverman, 365 U.S. at 506 (row house); Payton v. New York, 445 U.S. 573, 576 (1980)
       (apartment); Minnesota v. Olson, 495 U.S. 91, 94 (1990) (duplex); Soldal v. Cook County,
       Illinois, 506 U.S. 56, 58 (1992) (mobile home); King, 563 U.S. at ___, 131 S. Ct. at 1854
       (apartment building); Fernandez v. California, 571 U.S. ___, ___, 134 S. Ct. 1126, 1130
       (2014) (apartment). A review of the Supreme Court’s fourth amendment jurisprudence shows
       the Court often uses the generic term “home” when discussing the scope of the fourth
       amendment’s protections. See Kyllo, 533 U.S. at 31 (“With few exceptions, the question
       whether a warrantless search of a home is reasonable and hence constitutional must be
       answered no.”); Randolph, 547 U.S. at 115 (“Since we hold to the ‘centuries-old principle of
       respect for the privacy of the home,’ Wilson v. Layne, 526 U.S. 603, 610 (1999), ‘it is beyond
       dispute that the home is entitled to special protection as the center of the private lives of our
       people,’ Minnesota v. Carter, 525 U.S. 83, 99 (1998) (Kennedy, J., concurring).”); Fernandez,
       571 U.S. at ___, 134 S. Ct. at 1132 (“Our cases establish that a warrant is generally required for
       a search of a home ***.”). See also People v. McNeal, 175 Ill. 2d 335, 344, 677 N.E.2d 841,
       846 (1997) (“The physical entry of the home is the chief evil against which the fourth
       amendment is directed.”). This can been seen in Payton, a case involving an apartment, where
       the Court stated “[i]t is a ‘basic principle of Fourth Amendment law’ that searches and seizures
       inside a home without a warrant are presumptively unreasonable” (Payton, 445 U.S. at 586)
       and announced the fourth amendment protects individuals in a variety of settings, but “[i]n
       none is the zone of privacy more clearly defined than when bounded by the unambiguous
       physical dimensions of an individual’s home–a zone that finds its roots in clear and specific
       constitutional terms” (id. at 589).
¶ 42        In Jardines, the Court again referred to the generic “home” when it declared, “the home is
       first among equals” when it comes to the fourth amendment. Jardines, 569 U.S. at ___, 133 S.
       Ct. at 1414. The reasoning behind the Court’s use of a generic term when discussing the scope
       of the fourth amendment is obvious: homes come in different shapes, sizes, and forms. Some
       homes afford greater privacy from prying eyes (and noses) than others. One individual may
       live on a vast estate secluded from the public while another may live in a high-rise apartment
       building in the middle of a busy city. The fourth amendment protects both individuals’ right
       “ ‘to retreat into his own home and there be free from unreasonable governmental intrusion.’ ”
       Id. at ___, 133 S. Ct. at 1414 (quoting Silverman, 365 U.S. at 511).
¶ 43        The fourth amendment protects more than the physical dimensions of a house–it also
       protects the area “ ‘immediately surrounding and associated with the home.’ ” Id. at ___, 133
       S. Ct. at 1414 (quoting Oliver, 466 U.S. at 180). This area is referred to as the curtilage. The


                                                   -8-
       boundaries of the curtilage are easily understood from daily experience and include all the
       home’s physical branches. Id. at ___, 133 S. Ct. at 1415 (quoting Oliver, 466 U.S. at 182 n.12).
       This court specifically requested the State to analyze this case using Jardines’ property-based
       rationale, i.e., elaborate on its assertion there was no invasion of the curtilage. The State
       persisted in its argument there was no violation of defendant’s property rights and asserted “it
       is well established that apartment dwellers have no reasonable expectation of privacy as to the
       common areas of the apartment building.”
¶ 44       This is not the appropriate analysis for determining whether the police conduct has
       occurred within the curtilage. See United States v. Dunn, 480 U.S. 294, 301 (1987) (providing
       four factors to consider when analyzing whether a particular area is part of the curtilage). In
       Jardines, there was no question the officers entered the curtilage because the front porch is a
       “classic exemplar” of the curtilage. Jardines, 569 U.S. at ___, 133 S. Ct. at 1415. Defendant
       does not have a front porch outside her apartment door. She has a landing. This distinction is
       unimportant and we need not decide whether this landing is included within defendant’s
       apartment’s curtilage. Compare McClintock, 405 S.W.3d at 284 (concluding the landing
       outside the apartment’s front door was part of the curtilage), and State v. Nguyen, 2013 ND
252, ¶ 13, 841 N.W.2d 676 (concluding a common hallway was not within the curtilage). The
       answer is much simpler. The plain holding of Jardines applies to “[t]he government’s use of
       trained police dogs to investigate the home and its immediate surroundings.” Jardines, 569
       U.S. at ___, 133 S. Ct. at 1417-18. A home’s front door is part of the “home and its immediate
       surroundings.” See Payton, 445 U.S. at 590 (stating the fourth amendment has “drawn a firm
       line at the entrance to the house,” one which cannot be reasonably crossed without a warrant);
       United States v. Santana, 427 U.S. 38, 42 (1976) (“under the common law of property the
       threshold of one’s dwelling is ‘private’ ”).
¶ 45       In Jardines, the Court noted an individual’s right to retreat within his or her home would
       have “little practical value” if the police “could stand in a home’s porch or side garden and
       trawl for evidence with impunity” and this right “would be significantly diminished if the
       police could enter a man’s property to observe his repose from just outside the front window.”
       Jardines, 569 U.S. at ___, 133 S. Ct. at 1414. It reasons that if the police cannot stand outside
       the front window and trawl for evidence about the contents of the home, then they cannot stand
       immediately outside the front door and do the same thing. When the police stood at the
       entrance to defendant’s apartment with a drug-detection dog, their investigation took place in a
       constitutionally protected area. Further supporting this conclusion is the fact the entrances to
       defendant’s apartment building were locked every time the police attempted to enter
       defendant’s apartment building and the officers were admitted by a resident or another officer.
       The entrance to defendant’s home was not located on a public thoroughfare but rather behind a
       locked door. This is not a circumstance where the police and drug-detection dog were walking
       down a public sidewalk or corridor and the dog alerted to the presence of drugs. See id. at ___,
       133 S. Ct. at 1426 (Alito, J., dissenting, joined by Roberts, C.J., and Kennedy and Breyer, JJ.).
       The question now turns to whether the police could have approached defendant’s front door
       with a drug-detection dog at 3:20 a.m.
¶ 46       In Jardines, the Supreme Court noted there is an implicit invitation for a “visitor to
       approach the home by the front path, knock promptly, wait briefly to be received, and then
       (absent invitation to linger longer) leave.” Id. at ___, 133 S. Ct. at 1415 (majority opinion).
       There is no customary invitation for someone–including a police officer–to “march[ ] his


                                                   -9-
       bloodhound” up to someone’s home to “engage in canine forensic investigation” and use a
       drug-detection dog “to explore the area around the home in hopes of discovering incriminating
       evidence.” Id. at ___, 133 S. Ct. at 1416. Nor is there an implicit invitation for “a visitor [to]
       come to the front door in the middle of the night.” Id. at ___, 133 S. Ct. at 1422 (Alito, J.,
       dissenting, joined by Roberts, C.J., and Kennedy and Breyer, JJ.); id. at ___ n.3, 133 S. Ct. at
       1416 n.3 (majority opinion, agreeing). In this case, the police not only approached defendant’s
       front door with a drug-detection dog to engage in an investigation of her home, they did so in
       the middle of the night. As Jardines makes clear, there is no implicit invitation for the police to
       do this and the officers in this case could not approach defendant’s front door, absent a warrant,
       with a drug-detection dog to conduct a search of the contents her home.

¶ 47           3. The State’s Argument Defendant Did Not Have a Reasonable Expectation of
                           Privacy in the Apartment Building’s Common Areas
¶ 48       The State argues Jardines does not apply because defendant could not have a reasonable
       expectation of privacy in her apartment building’s common areas. It contends Jardines
       “clearly demonstrated” the reasonable-expectation-of-privacy test from Katz is to be used in
       determining the “propriety of police conduct in approaching an individual’s home.” As
       discussed above, Jardines reiterated Katz’s reasonable-expectation-of-privacy test adds to the
       fourth amendment’s property-based protections, it does not subtract from those protections.
¶ 49       In this case, defendant argues the use of a drug-detection dog to sniff her front door
       violated the fourth amendment as held in Jardines. We have used the property-based analysis
       used in Jardines to resolve this case. We need not consider whether defendant had a reasonable
       expectation of privacy in the common areas of the apartment building because this question is
       “unnecessary to consider when the government gains evidence by physically intruding on
       constitutionally protected areas.” Jardines, 569 U.S. at ___, 133 S. Ct. at 1417.

¶ 50                             E. Does Jardines Require Suppression?
¶ 51        The State concedes Jardines applies retroactively to defendant’s case as it was not yet final
       at the time Jardines was decided (see Griffith, 479 U.S. at 328), but argues suppression of the
       evidence recovered pursuant to the search warrant is not required. The State asserts the
       good-faith exception to the exclusionary rule applies because the police acted in good-faith
       reliance upon established law existing at the time of the search. It also argues the evidence
       seized pursuant to the search warrant may still be admitted because the lawfully obtained
       information in the warrant application amounted to probable cause.

¶ 52                              1. The Exclusionary Rule, Generally
¶ 53       Under the exclusionary rule, courts will generally not admit evidence obtained in violation
       of the fourth amendment. People v. Sutherland, 223 Ill. 2d 187, 227, 860 N.E.2d 178, 208
       (2006). Under the fruit-of-the-poisonous-tree doctrine, which is an outgrowth of the
       exclusionary rule, “the fourth amendment violation is deemed the ‘poisonous tree,’ and any
       evidence obtained by exploiting that violation is subject to suppression as the ‘fruit’ of that
       poisonous tree.” People v. Henderson, 2013 IL 114040, ¶ 33, 989 N.E.2d 192.




                                                   - 10 -
¶ 54      “[T]he ‘prime purpose’ of the exclusionary rule ‘is to deter future unlawful police conduct
       and thereby effectuate the guarantee of the Fourth Amendment against unreasonable searches
       and seizures.’ ” Illinois v. Krull, 480 U.S. 340, 347 (1987).

¶ 55                         2. The State’s Good-Faith-Exception Argument
¶ 56       The United States Supreme Court has recognized an exception to the exclusionary rule
       where the police acted with an objective, good-faith reliance on binding precedent. Davis v.
       United States, 564 U.S. ___, ___, 131 S. Ct. 2419, 2429 (2011). In Davis, the police officers,
       relying on binding federal precedent, conducted a search of the defendant’s vehicle after he
       had been arrested. In Arizona v. Gant, 556 U.S. 332 (2009), a case decided after the vehicle
       search in Davis, the Supreme Court held such a search violated the fourth amendment. In
       Davis, the Court held “[a]n officer who conducts a search in reliance on binding appellate
       precedent does no more than ‘ “ac[t] as a reasonable officer would and should act” ’ under the
       circumstances.” Davis, 564 U.S. at ___, 131 S. Ct. at 2429 (quoting United States v. Leon, 468
U.S. 897, 920 (1984), quoting Stone v. Powell, 428 U.S. 465, 539-40 (1976) (White, J.,
       dissenting)).
¶ 57       The State relies on United States v. Place, 462 U.S. 696 (1983), and Illinois v. Caballes,
       543 U.S. 405 (2005), to assert the “general rule” at the time of the search was “the use of a
       sniffer dog did not constitute a search and did not invade privacy interests of the subject of the
       search.” In Place, the Supreme Court held the use of a drug-detection dog to sniff an
       individual’s luggage at an airport was not a search within the meaning of the fourth
       amendment. Place, 462 U.S. at 707. In Caballes, the Supreme Court considered the use of a
       drug-detection dog during a traffic stop and held “the use of a well-trained narcotics-detection
       dog–one that ‘does not expose noncontraband items that otherwise would remain hidden from
       public view,’ [citation]–during a lawful traffic stop, generally does not implicate legitimate
       privacy interests.” Caballes, 543 U.S. at 409 (quoting Place, 462 U.S. at 707). Place and
       Caballes are distinguishable as those cases did not involve the use of a drug-detection dog to
       sniff a home. As discussed in Jardines, the use of a drug-detection dog to sniff a home in the
       hopes of discovering incriminating evidence presents a very different issue. Jardines, 569 U.S.
       at ___, 133 S. Ct. at 1416. Further, Place and Caballes did not specifically authorize the
       officers’ conduct. See generally United States v. Reilly, 76 F.3d 1271, 1280 (2d Cir. 1996)
       (“Good faith is not a magic lamp for police officers to rub whenever they find themselves in
       trouble.”).
¶ 58       The State also relies on Smith and Lyles to assert Illinois precedent established “an
       individual did not have any expectation of privacy to common areas of an apartment building.”
       We do not read Smith for the broad proposition an individual does not have any expectation of
       privacy in the common areas of an apartment building. In Smith, the police officers went to the
       defendant’s apartment building, opened the building’s unlocked rear door, and walked to a
       common-area hallway. People v. Smith, 152 Ill. 2d 229, 243, 604 N.E.2d 858, 863 (1992).
       While standing in the hallway, the officers overheard a conversation relating to a murder they
       were investigating. Id. Our supreme court held the officers’ overhearing the conversation did
       not constitute a search under the fourth amendment. Id. at 245-46, 604 N.E.2d at 864. Again,
       Smith did not involve the use of a drug-detection dog to sniff an individual’s front door but
       rather concerned an individual’s reasonable expectation of privacy in things overheard by the


                                                   - 11 -
       police while standing in a common area. As discussed above, Lyles, which is not binding in the
       Fourth District, did not involve the use of a drug-detection dog.
¶ 59       This court’s decision in Trull was binding appellate precedent relating to the officer’s
       conduct. In Trull, this court “discern[ed] a marked difference between an individual’s
       expectation of privacy in a locked apartment building as compared to an unlocked one” and
       held the fourth amendment protected against the police’s entry into an apartment building’s
       common hallways. Trull, 64 Ill. App. 3d at 389, 380 N.E.2d at 1173. It is undisputed
       defendant’s apartment building was locked and the officer with the drug-detection dog was
       admitted by another police officer. This conduct was not authorized by Trull.
¶ 60       As there was no binding appellate precedent specifically authorizing the officers’ conduct
       (see Davis, 564 U.S. at ___, 131 S. Ct. at 2429), the exception to the exclusionary rule
       announced in Davis is not applicable to this case.

¶ 61                  3. The State’s Argument the Evidence Seized Pursuant to the
                         Search Warrant Is Not Subject to the Exclusionary Rule
¶ 62       The State argues the use of the drug-detection dog did not invalidate the search warrant as
       evidence seized pursuant to a search warrant may be admitted if, apart from the tainted
       information, the lawfully obtained information contained in the warrant amounted to probable
       cause. The State cites People v. Free, 94 Ill. 2d 378, 447 N.E.2d 218 (1983), in support of this
       proposition.
¶ 63       The search warrant in this case was tainted by the illegal police conduct–the warrantless
       use of a drug-detection dog to sniff defendant’s apartment’s front door at 3:20 a.m. The State
       would have us overlook this taint if the search warrant contained probable cause without the
       tainted information. The trial court here found if paragraphs 9 and 10 (the paragraphs regarding
       the dog sniff) were excised from the affidavit for a search warrant, the remaining facts pleaded
       were insufficient to establish probable cause for the issuance of the search warrant. We agree.
¶ 64       Absent the dog sniff, the evidence relied upon in the complaint and affidavit for a search
       warrant is scanty at best. We cannot determine from the record the specific time on January 10
       when Mecum observed a package addressed to defendant with a return address shipping label
       from an individual in California. Facebook pages showing images favoring the legalization of
       marijuana and images of marijuana and currency coupled with defendant’s prior police
       contacts for possession are not sufficient to establish probable cause for a search warrant of
       defendant’s home.
¶ 65       We conclude the warrantless use of a drug-detection dog to sniff defendant’s apartment
       door at 3:20 a.m. affected the judge’s decision to issue the search warrant, and the evidence
       obtained pursuant to the search warrant is fruit of the poisonous tree and the exclusionary rule
       applies.

¶ 66                                      III. CONCLUSION
¶ 67      The trial court’s judgment is affirmed.

¶ 68      Affirmed.



                                                  - 12 -